I am unable to agree with my colleagues in the majority opinion. This suit was to foreclose a tax lien for municipal taxes assessed for the year 1926. The Town of Green Cove Springs was chartered by Act of the Legislature, Chapter 6350, Acts of 1911. The power to levy and collect taxes is conferred by Article 3 of the Charter Act. This Act provides that the commission shall within the limitation of the act have power byordinance to levy and collect taxes upon all property, etc. (Italics ours). My view is that the Act did not purport to authorize the levy and assessment of taxes except by ordinance. The adoption of an ordinance, therefore, was necessary to satisfy the due process clause of the Federal and State Constitutions. The record shows that no ordinance was passed authorizing the levy, assessment or collection of the tax. Appellee contends that the non-compliance with the statute is cured by the validating act, Chapter 14069, Acts of the Legislature of 1929. This Act, however, specifically provides that certain assessments and levies of taxes for certain years, including the year 1926, "be, and the same are hereby validated and confirmed as to all errors, defects, informalities or omissions which did not constitute a violation of the rights of any person or persons under the Constitution *Page 86 
of the State of Florida or the Constitution of the United States of America."
Whenever any tax is sought to be levied or assessed without authority of law, such attempted levy, assessment and collection is in conflict with Section 12 of the Bill of Rights of the Constitution of Florida and constitutes an attempt to deprive one of property without due process of law and, therefore, the so-called validating act did not validate an assessment and levy which had been disregarding the requirements of the due process provisions of both the Federal and the State Constitutions.
The record shows that there was in this attempted assessment a total disregard of the requirements of the charter act which was the statutory authority of the commission to levy and assess taxes.
In Ex Parte Simms, 40 Fla. 432, 25 So. 280, this Court said:
    "Statutes conferring authority to impose taxes must be construed strictly, and delegated corporate powers to municipalities, particularly grants of power that are out of the usual range, and that may result in public burdens, or which, in their exercise touch the right to liberty or property, or any common law right of the citizen, must likewise be strictly construed; and when in such construction there is any ambiguity or doubt as to the extent of the power, it is to be determined in favor of the State or general public, and against the State's grantee."
I deem it unnecessary to here reiterate fundamental principles of law governing the rights of municipalities and officers thereof to levy and collect taxes.
Because of the infirmities of the attempted levy and assessment, as above pointed out, there was, I think, no legal basis for the enforcement of the collection of the tax. No lien was ever created in favor of the complainant enforceable against the property of the defendant for the collection of the alleged tax. Therefore, it appears to me *Page 87 
that the decree should be reversed with directions that the bill of complaint be dismissed.
ELLIS, J., concurs.